[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
Having reviewed the exhibits attached to the Motion for Summary Judgment, it is apparent that there is no genuine issue as to any material fact relating to ownership, possession or control of the premises and therefore the motion is granted.
The court notes that the plaintiff has failed to file a memorandum in opposition or counter affidavits in accordance with the court's invitation of May 13, 1991.
MOTTOLESE, J.